     Case 1:06-cr-00494-RMB Document 174
                                     173 Filed 06/09/21 Page 1 of 2

                                HARVEY FISHBEIN
                            ————— ATTORNEY AT LAW —————
                                   111 BROADWAY, SUITE 701
                                  NEW YORK, NEW YORK 10006
                                      TEL: (212) 233-9555
                                      FAX: (212) 374-1506
                                   HF@HARVEYFISHBEIN.COM




                                                      June 3, 2021

VIA EMAIL

Hon. Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007
                                                      Re: USA v. Jafari Fray
                                                         S2 06 CR 494-01 (RMB)


Dear Judge Berman:

       As directed by the Court during the May 18, 2021 telephone conference in the
above-referenced matter, I have spoken with USPO Godwin Ogunmefun regarding travel
by my client, Jafari Fray. USPO Ogunmefun has informed me that because of Mr. Fray’s
unauthorized travel to Atlanta, Georgia, he will not consent to travel by Mr. Fray.
However, he has said that he will of course defer to the direction of this Court.

        I respectfully request that the Court permit Mr. Fray to travel to Orlando, Florida
by air (JFK to Orlando, nonstop) on June 12, 2021, returning on June 16, 2021. The
purpose of this trip is for he and his New York family consisting of his partner, Jessica
Sabb, and their three children (including the two infant children) to meet the Atlanta,
Georgia portion of the family consisting of Mr. Fray’s two adult daughters, their mother
Ebony, and his grandson. The Atlanta contingent has never met Jafari’s two infant
children. Both families will be staying at the Grove Resort and Waterpark Orlando in
Winter Garden, Florida.

         As Mr. Fray told the Court during the May 18 hearing, he sincerely apologizes to
all parties for his unauthorized travel to attend to a family matter in Georgia. But as
eloquently stated at the hearing by Antoinette Holloway, Mr. Fray’s therapist, regarding
Probation’s opposition to Mr. Fray’s future travel, she told the Court, “I understand that
policy is set in place. However, it’s a growth process that Mr. Fray is going through, and
part of him reintegrating into society is the family support piece. So, I mean, if we negate
that part then we kind of take ten steps back. If he’s made to feel like he can never be
productive as far as his family structure is concerned, that kind of, like, sets us back a
couple of steps, if that makes sense to you.” (p. 24 of the 5/18/21 transcript)
         Case 1:06-cr-00494-RMB Document 174
                                         173 Filed 06/09/21 Page 2 of 2




         I respectfully urge the Court to grant Mr. Fray’s request to travel June 12 through
  June 16 to Orlando. I believe a family trip meant to unify two factions of the family is an
  excellent step in building a strong future for Mr. Fray.


                                          Respectfully submitted,
                                                /s/
                                          Harvey Fishbein



  cc:      Jonathan Rebold, AUSA (by email)
           Probation Officer Godwin Ogunmefun (by email)


Application to travel is granted. Defendant
shall provide all trip details to probation,
including flight information and hotel
 address.




        6/9/2021
